Title: John Adams to Thomas Barclay, 11 May 1784
From: Adams, John
To: Barclay, Thomas


        
          Dear Sir.
          The Hague May 11. 1784.
        
        I have this Moment rec’d your Letter of the 6th: and have now only to say, that if you have not absolutely engaged the House I desire you would not engage it at all, and if you have engaged it, to get released from that Engagement upon the easiest Terms you can— This is an Unlucky Change of Mind But I shall not change again.
        With great Esteem, your &c.
       